Case: 12-13378   Date Filed: 01/23/2013   Page: 1 of 5

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-13378
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:89-cr-01018-MP-GRJ-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                  versus

WILNER VAL SAINT,

                                                         Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                             (January 23, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     On March 30, 1990, Wilner Val Saint was convicted of conspiracy to
               Case: 12-13378     Date Filed: 01/23/2013    Page: 2 of 5

possess five or more kilograms of cocaine and fifty more grams of crack cocaine

with intent to distribute, and on June 18, 1990, he was sentenced to life

imprisonment. On February 21, 2012, Val Saint, proceeding pro se, moved the

District Court pursuant to 18 U.S.C. § 3582(c)(2) to reduce his sentence based on

Amendment 750 to the Sentencing Guidelines. The court denied his motion, and

he appeals, arguing that, since Amendment 750 lowered the base level for his

conspiracy offense, his continued incarceration is unconstitutional.

      We review a district court’s denial of a § 3582(c)(2) sentence reduction for

an abuse of discretion. United States v. White, 305 F.3d 1264, 1267 (11th Cir.

2002). A district court abuses its discretion if it fails to apply the proper legal

standard or follow proper procedures in making its ruling. United States v. Jules,

595 F.3d 1239, 1241-42 (11th Cir. 2010). A district court’s legal conclusions

regarding the scope of its authority under the Sentencing Guidelines in a

§ 3582(c)(2) proceeding are reviewed de novo. United States v. Moore, 541 F.3d

1323, 1326 (11th Cir. 2008) (citation omitted).

      A district court may not modify a term of imprisonment unless the defendant

was sentenced based on a “sentencing range that has subsequently been lowered”

by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2) (emphasis added).

Parts A and C of Amendment 750 to the Guidelines may serve as the basis for a

sentence reduction. U.S.S.G. § 1B1.10(c). A reduction, however, is not consistent


                                            2
              Case: 12-13378     Date Filed: 01/23/2013   Page: 3 of 5

with the Guidelines’ policy statement if it does not have the effect of lowering the

defendant's applicable guideline sentence range. U.S.S.G. § 1B1.10(a)(2)(B). A

proceeding under §§ 3582(c)(2) and 1B1.10 does not constitute a full resentencing,

in that the court must maintain all original sentencing determinations, with the sole

exception of applying the relevant amended guideline range. United States v.

Bravo, 203 F.3d 778, 781 (11th Cir. 2000). The court must engage in a two-part

analysis when considering a § 3582(c)(2) motion for reduction. Id. at 780. First,

the court must recalculate the applicable guideline sentence range, using the

amended guideline provision. United States v. Williams, 557 F.3d 1254, 1256

(11th Cir. 2009). Second, the court then must decide, in its discretion, whether to

retain the existing sentence or to impose a reduced sentence, within the new

sentence range, considering the 18 U.S.C. § 3553(a) sentencing factors as well as

public safety considerations. Id. (citing U.S.S.G. § 1B1.10, cmt. 1(B)).

      When Val Saint was sentenced in 1990 under the 1989 version of the

Sentencing Guidelines, § 2D1.1 calculated either heroin or marijuana equivalencies

in order to combine different drugs. See U.S.S.G. § 2D1.1, Drug Equivalency

Table (1989). Val Saint’s 50 kilograms of powder cocaine and 500 grams of crack

cocaine (for which he was held accountable) were the equivalent of 20 kilograms

of heroin, which set his base offense level at 36. U.S.S.G. § 2D1.1(c)(4), Drug

Equivalency Table (1989). After adding the various enhancements to the base


                                          3
              Case: 12-13378     Date Filed: 01/23/2013   Page: 4 of 5

offense level, his total offense level came to 44, which combined with his category

III criminal history yielded a sentence range of life imprisonment. See

U.S.S.G. § 2D1.1(c)(4), Drug Equivalency Table (1989); Federal Sentencing

Guidelines 1989, Sentencing Table. In 1991, the Sentencing Commission

amended the drug equivalency tables to provide conversions only to marijuana,

rather than marijuana and heroin. See U.S.S.G. App. C, Amend. 396, Reason for

Amend.

      Amendment 750 to the Sentencing Guidelines, made retroactive effective

November 1, 2011 via Amendment 759, made permanent the temporary

emergency Amendment 748, which revised the crack cocaine quantity tables listed

in U.S.S.G. § 2D1.1(c), pursuant to the Fair Sentencing Act of 2010. See U.S.S.G.

App. C, Amend. 750, Reason for Amend. and U.S.S.G. App. C, Amend. 759.

Following the enactment of Amendment 750, which changed the conversion

calculations, the 50 kilograms of powder cocaine and 500 grams of crack cocaine

for which Val Saint was held accountable were the equivalent of 11,875.5

kilograms of marijuana, which still fell within the level 36 base offense level

category. See U.S.S.G. § 2D 1.1(c)(2), Drug Equivalency Table (2011). After

applying the applicable enhancements, Val Saint’s total offense level in 2011

remained 44 and, with his criminal history category of III, generated a guideline

sentence range of life imprisonment. U.S.S.G. § 2D1.1(c)(2) (2011); Federal


                                          4
              Case: 12-13378    Date Filed: 01/23/2013    Page: 5 of 5

Sentencing Guidelines 2011, Sentencing Table.


      The district court did not abuse its discretion in denying Val Saint’s

§ 3582(c)(2) motion. Although the court did not explicitly discuss the amended

guideline calculations, it correctly concluded that Amendment 750 did not reduce

Val Saint’s guideline sentence range. Following the enactment of Amendment

750, Val Saint’s base offense level and total offense level in 2011 remained

unchanged, so his guideline sentence range was still life imprisonment, as it was in

1990. Therefore, he was not eligible for a reduction under § 3582(c)(2) because

Amendment 750 did not lower his guideline range; hence, the court was not

required to determine whether a reduction was appropriate under the § 3553(a)

sentencing factors and considerations of public safety. See 18 U.S.C. § 3582(c)(2);

United States v. Webb, 565 F.3d 789, 793 (11th Cir. 2009).

      The judgment of the District Court is accordingly

      AFFIRMED.




                                          5